Exhibit Implant Sciences Announces Settlement in Evans Litigation WILMINGTON, Mass. — (BUSINESS WIRE) — March 30, 2009 — Implant Sciences Corporation (NYSE Amex: IMX), a supplier of systems and sensors for the homeland security market and related industries, today announced the settlement of its ongoing litigation with Evans Analytical Group, LLC. over the 2007 sale by Implant Sciences of the assets of Accurel Systems International (an Implant Sciences subsidiary) to Evans. The settlement includes disbursement of money to both Evans and Implant Sciences from an escrow fund created at the time of the closing of the initial 2007 transaction, as well as the issuance of convertible preferred stock to Evans with certain liquidation preferences.The more specific terms of the settlement and the preferred stock will be described in a Current Report on Form 8-K to be filed by Implant Sciences with the Securities and Exchange Commission. Glenn D.
